Citation Nr: 0947766	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-21 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
November 1976, and from September 1977 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  Current diagnoses of hepatitis C, hypertension, a right 
hip disorder, and a right knee disorder are of record.

2.  The record does not contain evidence of a diagnosed left 
knee disorder or of a bilateral shoulder disorder.

3.  The Veteran's service treatment records show no evidence 
of hepatitis C or liver dysfunction, or injuries to or 
diagnosed disorders of the shoulders, hips, or knees.

4.  The Veteran's service treatment records show no diagnosis 
of hypertension in service, and the postservice medical 
evidence of record does not show that she had diagnosed 
hypertension within one year of service separation.

5.  The probative and persuasive evidence of record does not 
relate the Veteran's hepatitis C, hypertension, right hip 
disorder, or right knee disorder to her military service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Hypertension was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  A bilateral shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

4.  A right hip disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

5.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All of the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

In this case, the Veteran contends that that her hepatitis C 
is the result of a blood transfusion she received during 
surgery in 1979.  She also asserts that her hypertension is 
related to her military service, on the basis that she had 
two readings of above-normal blood pressure in May 1981 and 
in September 1981.  Finally, she asserts that her bilateral 
shoulder disorder, right hip disorder, and bilateral knee 
disorder are the direct result of a fall in October 1974.

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Hepatitis C

The risk factors for hepatitis C include intravenous drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine abuse, high-risk sexual activity, accidental exposure 
while a health care worker, and various percutaneous 
exposures such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes, or razor blades.  
See Veterans Benefits Administration All Station Letter 98-
110 "Infectious Hepatitis" (Nov. 30, 1998).

The Veteran's service treatment records show no evidence of 
hepatitis C, liver dysfunction, or other related symptoms, to 
include on her September 1983 service separation examination.  
The Veteran underwent a gynecological surgery in April 1979, 
and the operative report indicated that there had been 
"virtually no bleeding," with a maximum blood loss of 10 
cubic centimeters (cc).  Thus, there is no evidence that the 
Veteran received a blood transfusion at the time of her April 
1979 surgery, or at any other time during her military 
service.

Subsequent to service, private treatment records dated in 
August 1999 and October 1999 reflect that she underwent 
gallbladder removal; records at that time reflect that she 
had normal liver function, but had anemia secondary to heavy 
menstrual periods.  The first evidence of hepatitis C is in a 
June 2002 private treatment record showing a "reactive" 
result to the hepatitis C antibody test.  A hepatitis C 
diagnosis was confirmed based on the result of an August 2002 
hepatitis C viral load test.  The Veteran began Ribavirin and 
Interferon treatment for hepatitis C in 2003, and experienced 
side effects such that she had a blood transfusion in 
September 2003.  Unfortunately, the blood transfusion and 
other ameliorative efforts failed, and she was forced to 
terminate that treatment in October 2003.  

Despite the above, the probative and persuasive evidence of 
record does not show that the Veteran's hepatitis C is 
related to service.  The Veteran has not asserted, and her 
service personnel records do not reflect, that her military 
service concerned a medical occupational specialty in which 
she would have been exposed to blood or blood products.  
Moreover, in her completed September 2004 VA hepatitis 
questionnaire, she noted that she had not ever used 
intravenous or intranasal drugs, undergone hemodialysis, 
engaged in high-risk sexual activity, or had a tattoo.  
Although she noted that she had pierced ears, she indicated 
that this had occurred many years ago because she had pierced 
ears for "as long as I can remember."

However, other than the Veteran's statement to that effect, 
there is no evidence that she had a blood transfusion during 
her inservice gynecological operation.  The April 1979 
operative report does not reflect that there was blood loss 
of more than 10cc through the entire procedure.  Moreover, 
the Veteran's statements as to her history of blood 
transfusions are inconsistent.  While she stated in her 
September 2004 hepatitis C questionnaire and to a private 
medical professional in September 2003, that she had a blood 
transfusion in 1979, she also denied any history of blood 
transfusions to her private physician in August 2002.  The 
Board finds that the Veteran's statements are not credible 
evidence that a blood transfusion occurred in conjunction 
with her April 1979 surgery.  This is not because the 
Veteran's statements are unaccompanied by contemporaneous 
medical evidence, but rather due to the inconsistencies of 
her statements when considered with the other evidence of 
record.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

Further, the only objective medical opinion of record did not 
find that the Veteran's hepatitis C was related to service.  
In February 2007, a VA physician concluded that it was less 
likely than not that the Veteran's hepatitis C was incurred 
in service, because there was nothing in the service records 
to indicate inservice exposure to hepatitis C.  Specifically, 
the examiner indicated that this conclusion was based on 
review of the surgical report, which clearly showed that no 
bleeding was encountered during the surgery, and there was no 
evidence of a blood transfusion at that time or at any other 
time during her military service.  There are no other 
objective medical opinions of record to contradict this 
opinion, and no reason not to find it probative.  Although 
the Veteran has asserted that she experienced a blood 
transfusion in service, the service treatment records do not 
confirm this assertion, and the Veteran is not medically 
qualified to opine as to the etiology of her hepatitis C.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1).

Because the probative and persuasive evidence of record does 
not relate her hepatitis C to her military service, the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Hypertension

Under federal regulations, the term hypertension means that 
the diastolic blood pressure is predominantly 90 millimeters 
of mercury (mm/Hg) or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm/Hg or greater with a diastolic blood 
pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2009).  Also, hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id.  

The Veteran's service treatment records show two instances of 
elevated blood pressure readings in service.  Specifically, a 
reading of 140/88 mm/Hg was documented in May 1981, and a 
reading of 148/90 mm/Hg was documented in September 1981; 
both readings were taken on occasions where the Veteran had 
been admitted to the base Emergency Room.  However, 
hypertension was never diagnosed in service, to include at 
the Veteran's September 1983 service separation examination, 
when her blood pressure reading was 110/70 mm/Hg.  The first 
evidence of hypertension for VA purposes is noted in a 
December 1997 private treatment record; at that time, her 
blood pressure was noted as being 198/98 mm/Hg.  Additional 
private treatment records dated from April 1999 through 
September 1999 show elevated blood pressure readings ranging 
from 150/79 mm/Hg to 190/120 mm/Hg; multiple treatment 
records note that the Veteran had "white coat 
hypertension," a phrase indicating increased blood pressure 
readings solely in a clinical setting; to that end, the 
record contains evidence dated beginning in 1996 of a history 
of anxiety reactions accompanied by chest pain, some so 
severe as to require emergency room treatment, as well as a 
long history of cigarette smoking ending in 2002.  Most 
recently, an October 2002 military facility record showed 
blood pressure of 184/82 mm/Hg, with a notation indicating a 
family history of cardiac abnormalities.  

Although hypertension is currently diagnosed, the probative 
and persuasive evidence in this case does not reflect that it 
is related to the Veteran's military service.  Initially, 
while the two inservice incidences of high blood pressure 
readings discussed above have been considered, it must be 
noted that these were on occasions where the Veteran was 
being treated in the base Emergency room, and that she was 
later found to have "white coat hypertension."  Moreover, 
the two inservice episodes of high blood pressure appear to 
be isolated.  Hypertension for VA purposes requires blood 
pressure readings where the diastolic blood pressure is 
predominantly 90 mm/Hg or above, or where the systolic 
pressure is 160 mm/Hg or above when the diastolic pressure is 
90 mm/Hg or less; review of the Veteran's service treatment 
records reveals 17 other occasions, including at her 
September 1983 service separation examination, where her 
systolic blood pressure was below 160 mm/Hg and her diastolic 
blood pressure was below 90 mm/Hg.  Thus, the pertinent 
regulatory criteria do not reflect the existence of 
hypertension in service, and the Veteran lacks the medical 
training to make such a determination on a clinical basis.  
38 C.F.R. § 4.104; Espiritu, 2 Vet. App. at 494-95.

Moreover, the first evidence of diagnosed hypertension for VA 
purposes is noted in December 1997, more than 14 years after 
the Veteran's service separation.  Thus, there is no 
continuity of symptomatology to suggest an etiological 
connection between the Veteran's currently diagnosed 
hypertension and her military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when a claimant failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed disorder).  Additionally, although the 1999 records 
tend to suggest that the Veteran's hypertension may be a 
product of her anxiety, service connection is not in effect 
for any psychiatric disorders such that hypertension could be 
related to service on a secondary basis.  38 C.F.R. § 3.310 
(2009).  Finally, there are no objective medical opinions of 
record relating the Veteran's hypertension to her military 
service.  

Because there is no evidence of hypertension for VA purposes 
in service, and the probative and persuasive evidence of 
record does not relate the Veteran's hypertension to her 
military service, the preponderance of the evidence is 
against her claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 54-56.

Bilateral Shoulder Disorder

The Veteran's service treatment records show no evidence of 
an injury to either shoulder, or of a diagnosed shoulder 
disorder, to include at her September 1983 service separation 
examination.  There is also no evidence in the postservice 
period, to include the records generated during her treatment 
as a military dependant at military facilities, as well as by 
private providers, for a shoulder injury or diagnosed 
disorder.  A claim for service connection fails if the 
requirement for evidence showing a currently diagnosed 
disorder is not satisfied.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Without evidence of a current disability for 
VA purposes, service connection for a bilateral shoulder 
disorder is not warranted.

Because the evidence of record does not reflect a currently 
diagnosed bilateral shoulder disorder, the preponderance of 
the evidence is against the Veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56 (1990).




Right Hip Disorder

The Veteran's service treatment records show no evidence of a 
right hip injury or a diagnosed hip disorder, to include her 
September 1983 service separation examination.  Subsequent to 
service, January 1999 and February 1999 private treatment 
records note reports of right hip pain.  January 2004 private 
treatment records document right hip pain, and diagnoses of 
right hip moderate greater trochanter bursitis and mild 
bilateral hip osteoarthritis.  A December 2005 private record 
noted the Veteran's subjective report of lower back pain with 
radiation to the right buttock; the private physician noted 
tenderness to palpation over the sciatic notion and some 
decreased range of motion over the L5-S1 nerve distribution.  
However, a January 2006 multiresonant imaging test (MRI) 
showed S1 nerve root impingement on the left side of the 
lumbosacral spine, suggesting left S1 radiculopathy; no S1 
nerve root impingement or suggested right S1 radiculopathy 
was noted on the right side.  

VA spine examinations were conducted in February 2007 and 
January 2009.  At the first VA spine examination, the Veteran 
noted complaints of constant low dull back pain with 
radiation to the left thigh, leg, and foot.  Clinical and 
radiologic testing resulted in diagnoses of degenerative 
joint disease of the lumbar spine, and degenerative disc 
disease of L5-S1 with S1 radiculopathy on clinical 
examination.  At the January 2009 VA spine examination, the 
Veteran similarly reported low back pain, but noted that it 
radiated to the back of the bilateral thighs, legs, and feet, 
and was accompanied by numbness and tingling.  Physical 
examination found decreased touch and pain sensation over the 
left thigh, leg, and foot only.  There was no loss or 
decrease of touch and pain sensation over the right lower 
extremity.  All muscle tone was normal, and there was no 
atrophy found.  Although the examiner found that ankle 
reflexes were absent bilaterally, it was noted that obesity 
and diabetes mellitus, with which the Veteran had or was 
diagnosed, could also explain this clinical finding.  
Ultimately, the examiner concluded that there was only S1 
radiculopathy of the left lower extremity, despite the 
Veteran's report of bilateral radicular pain in the S1 
distribution.  The Board notes that service connection for S1 
radiculopathy of the left lower extremity was granted by a 
March 2008 rating decision, based on the VA examiner's April 
2007 addendum opinion that the Veteran's degenerative disc 
disease and objectively confirmed related components were 
related the October 1974 inservice fall.

Despite the above, the evidence of record does not show that 
the Veteran's right hip disorder is related to service.  To 
the extent that service connection was granted for S1 
radiculopathy of the left lower extremity, both clinical and 
MRI findings do not reflect that such radiculopathy exists on 
the right side, such that the February 2007 VA examiner's 
April 2007 addendum opinion applies only to the left lower 
extremity.  The Veteran argued in her July 2007 substantive 
appeal that her right-sided sciatica was related to service; 
however, no medical opinion, to include by the private 
physician who diagnosed that sciatica, exists, and the 
Veteran lacks the medical training required to make such a 
diagnosis.  Compare Robinson v. Shinseki, 312 Fed. Appx. 336 
(Fed. Cir. 2009), to Espiritu, 2 Vet. App. at 494-95.  
Additionally, there is no continuity of symptomatology 
between any right hip disorder and the Veteran's military 
service; indeed, the first evidence of a diagnosed right hip 
disorder is not until January 2004, more than 20 years after 
the Veteran's separation from service.  See Mense, 1 Vet. 
App. at 356.  Finally, there are no opinions of record which 
relate the Veteran's remaining right hip disorders, 
osteoarthritis and bursitis, to her military service to 
include any incident therein.  

Because the probative and persuasive evidence of record does 
not relate the Veteran's right hip disorder to her military 
service, the preponderance of the evidence is against her 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 54-56 (1990).

Bilateral Knee Disorder

The Veteran's service treatment records show no evidence of 
an injury to either knee, or a diagnosed knee disorder, to 
include on her September 1983 service separation examination.  
Subsequent to service, a December 1998 private treatment 
record recorded the Veteran's one-month history of right knee 
pain, which began "without provocation."  Physical 
examination showed tenderness of the medial and lateral 
peripatellar region with a positive apprehension sign.  X-
rays were normal, with no sign of arthritis, fracture, or 
subluxation; chondromalacia and patellar instability of the 
right knee, with synovitis, was diagnosed.  Additional 
private treatment records dated through February 1999 
continue to note right knee pain, which was treated through 
pain medication injections.  Finally, a May 2004 military 
facility record noted a subjective report of right knee pain.

Although a right knee disorder is diagnosed, the evidence of 
record does not show that it is related to service.  There is 
no evidence prior to December 1998, during or subsequent to 
service, of a right knee injury or diagnosed disorder.  
Moreover, at the time she first reported experiencing right 
knee pain, she indicated that it had only occurred for the 
past month.  Thus, no subjective reports or objective 
documentation of continuity of symptomatology exists prior to 
the December 1998 initial report of symptoms, which was more 
than 15 years subsequent to the Veteran's separation from 
service.  See Mense, 1 Vet. App. at 356.  Accordingly, 
service connection for a right knee disorder is not 
warranted.

There is also no evidence in the postservice period, to 
include the records generated during her treatment as a 
military dependant at military facilities, as well as by 
private providers, documenting a left knee injury or a 
diagnosed left knee disorder.  As noted above, the most 
recent x-rays, taken in November 1998, reflect no abnormal 
findings, and no unusual clinical findings were made in any 
of the evaluations of record.  A claim for service connection 
fails if the requirement for evidence showing a currently 
diagnosed disorder is not satisfied.  See Degmetich, 104 F.3d 
at 1333.  Without evidence of a current disability for VA 
purposes, service connection for a left knee disorder is not 
warranted.

Because there is no evidence of a diagnosed left knee 
disorder, and the probative and persuasive evidence of record 
does not relate the Veteran's right knee disorder to her 
military service, the preponderance of the evidence is 
against her claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
August 2004 and October 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in a March 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

A January 2007 formal finding of unavailable records notes 
that the RO was unable to locate any treatment records from 
Winn Army Community Hospital (ACH), Fort Stewart, Georgia; 
however, treatment records from Evans ACH, Ft. Carson, 
Colorado, and Darnell ACH, Fort Hood, Texas, were ultimately 
obtained and have been considered.  Otherwise, the Veteran's 
service treatment records, records generated through the 
Veteran's treatment as a military dependant at military 
facilities, and identified private medical records have been 
obtained; she has not indicated and there is no evidence to 
suggest that she was treated at a VA facility.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, 
and the record does not contain evidence, that she is in 
receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in 
February 2007 and January 2008, and an addendum was obtained 
with respect to the February 2007 VA spine examination in 
April 2007; the Veteran has not argued, and the record does 
not reflect, that any of these examinations were inadequate 
for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for hepatitis C is denied.

Service connection for hypertension is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a right hip disorder is denied.

Service connection for a bilateral knee disorder is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


